DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of October 27, 2021, in response to the Office Action of July 28, 2021, are acknowledged.

Response to Arguments
	Applicant argues that the claims as amended recite “is occurred,” in an effort to obviate prior art that is directed to prevention.  
	The examiner notes that the phrase “is occurred” is indefinite because a plant can have a plant disease caused by a MDR fungus.  In such case, a MDR fungus has occurred in the past tense.  For purposes of examination, the examiner interprets the claim to mean that a plant disease is caused by a MDR fungus.
	The examiner notes that the cited prior art teaches composition for improving control of plant disease, including “prevention and/or cure of a plant disease…” See. Par. 224 and 332, e.g.  This makes clear that a plant with a claimed disease can be administered the claimed agent to cure it.  The disease taught to be prevented and cured include those claimed and those that are caused by a MDR fungus, as the claimed diseases are recited in dependent claims.  This constitutes a prima facie showing.


Claim of Priority
	The examiner acknowledges Applicant’s claim of Foreign Priority and receipt of Certified Copy of Japanese Patent Application No. JP2017-099581, filed May 19, 2017.

Status of the Claims
	Claims 1-6 are pending and examined.

Claim Rejections - 35 USC § 112
Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “is occurred” mixes present tense and past tense for the existence of a MDR fungus.  Merely indicating that a plant disease is caused by or was caused by a MDR fungus would clarify the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taggi et al., (US2015/0018374).
	The examiner interprets “controlling” to include prevention.  This appears to be supported by the instant Specification and dependent claim 6, which includes application to a seed and/or soil in a plant that does not have a disease, e.g.  Thus, the instant claims include application to a plant or soil to prevent a disease. The examiner notes that the cited prior art teaches composition for improving control of plant disease, including “prevention and/or cure of a plant disease…” See. Par. 224.  Postharvest pathogen treatment is contemplated throughout Taggi. See par. 332, e.g.
	Taggi teaches fungicidal mixtures for controlling plant diseases caused by fungal pathogens, including wheat and grapes. See par. 334.  The compounds can be applied to a plant or seed in a synergistic ratio. See par. 337.  The composition includes the compounds shown below.  

    PNG
    media_image1.png
    275
    193
    media_image1.png
    Greyscale

The compound above has high activity against plant fungal diseases, such as those caused by Septoria tritici. See par. 201.  Pathogens that can be controlled include Septoria pathogens such Septoria tritici. See par. 335.  Similarly, other pathogens that can be controlled include: Botrytis pathogens such as Botrytis cinerea.  Examples, including Tests E and F included Septoria on wheat seedlings.  Test Example 1 of the instant specification refers to a Septoria tritici as a efflux type multidrug resistant fungus strain.  Test Example 2 of the instant specification refers to a Botrytis cinerea as a efflux type multidrug resistant grapes gray mold fungus.  The prior art makes clear (par. 336) that controlling claimed pathogens is preferred.  
In particular embodiments, compositions are provided in accordance with this invention that comprise proportions of component (a) and component (b) that are especially useful for controlling particular fungal diseases (such as Alternaria solani, Blumeria graminis f. sp. tritici, Botrytis cinerea, Puccinia recondita f. sp. tritici, Rhizoctonia solani, Septoria nodorum, Septoria tritici).

	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Taggi.  One would be motivated to do so because Taggi teaches application of the claimed compound to a plant or seed to control pathogens on wheat and grapes, including Septoria pathogens and Septoria tritici, as well as Botrytis pathogens, such as Botrytis cinerea.  Such control includes prevention and treatment.  Further, these pathogens fall within the claimed pathogens and are contemplated in Test Examples 1 and 2 of the instant Specification.  Even further, if the species of pathogens was not taught by the prior art, the term controlling includes prevention, which does not require a pathogen to presently exist.  Rather, controlling can include application to a seed or plant to prevent a pathogen.  Thus, application to a plant and seed of wheat and grapes is taught.  Such application, absent evidence to the contrary, will have a claimed effect.  The prior art teaches treating and preventing resistance that the claimed pathogens are known to have.  As such, there is a reasonable and predictable expectation of success in applying the claimed agent to wheat or grapes seed or soil and that such application would have a claimed effect as described.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628